Title: Eunice Paine to Abigail Adams and Abigail Adams 2d, 7 July 1784
From: Paine, Eunice
To: Adams, Abigail,Adams, Abigail (daughter of JA and AA)



GermantownJuly 7th. 1784

It is now the 7th. of July, the 18th. day Since we Saw You Quit our shores to seek a happier Climate. We perceived the Active passing as we went up to Publick worship, there we did not forget to ask favour for our friends (who had commited themselves to the Variable Elements) of him who alone Governeth. Our fondest wishes have been granted as far was we can yet know; a happier season for the Voyage has not been known. We kept your Journal from day to day. Fair winds and a plenty of it, but very little Sick, arrived on the Grand Bank by thursday &c. Imagination was please’d and while it was following you felt satisfied, but awaking to the reallity that you was gone the Countenance Sadned. Time which is to be the restorer of our Union is yet Young. We hope pleasures from it as it advances. Tis a great want which we Sustain at present but an account of your Safe arrival and happy meeting of a Husband and Son will reconcile us to the Chasm here.
I pouted at my Knight last Evening for Letting Mr. Jefferson go without our knowlege but breakfasting with your Sister this morning heard there is another Vessel to sail this week. I have come home eager to improve the privilege you kindly afforded me to keep alive the remembrance which will Ever be dear to my almost desolated bosome. My visit to Mrs. Quincy and the company she introduced me to awoke many Ideas which have long Slept in darkness. I wisht to write from thence but the aparatus was disperst. Death and mariage have made very great alterations in the house. Mr. Guild was so good as to come the Evening after you Sailed and assured us that you were in good Spirits on board. We were next day refresst with your first report and fine hopes Sent by the pilot and we further hear that you were Seen a week out and going fast. These are our Consolations and my ardent wish is that this may find you in possession of all your heart can desire. Please to make my Love and best wishes acceptable to Mr. Adams and your Son. You have many more intelligent Correspondents. Therefore I withdraw, leaving you the Leizure you have from Novelty and parade to Enjoy the Testimonies of friendship which Every ship will be charged with from your desiring Americans. No materiel alterations have taken place Since your absence within my Knowledge. I shall be proud to add at any time to your intelligencies. This for the first from your much Obliged friend and servt

Eunice Paine

 
And Now miss Nabby will you ask your mamas pardon for me that I tack on to hers a line for You. Tis to go a great way and among friends we may be prudent of making the packet too large. If I am Wrong instruct me and I shall be proud to be inform’d of any inaccuracy. My heart can never Err Essentialy toward your happy family, it is possest of so perfected an Esteem that a very little flightiness apart it Must ever Express the most proper truths. I hope I may congratulate you by the receipt of this of having been received into the arms of a Father and a Brother. Happy child—may Every circumstance be propitious to your warmest wishes. I fancy you at the receipt of this in the midst of London. Tis not so warm as tis here I hope, but what can not Youth and firm health such as you Enjoy I trust Endure when all the Spirits are in tune.
Youll write by the first opportunity and give us somthing to say to Each other and to write to you. My Don is remarkably Silent. He galanted me up from the Lower house on my feet last Evening but I heard nothing of his Knight Errentry, he is not worth a pin. He has promisd me one of your Bottles of salts, perhaps when I am possest of that I may be able to rouse his Genious.
If you See or correspond with Charles Storer make my Compliments to him, tell him that I fear Mr. Butterfly has dipd his wings into Some Tempting Sweetmeats at St. Quintins and clogd them So that he Cannot Escape.
My imagination will perpetually wander after you, and very many Scenes do I divert myself with as asking by you, give us Some Specimens of reality to regulate fancy by. I greatly fear you cannot read my writing, tis worse than common I think when I woud wish to do best. Make your Papa acquainted with my very Unhappy Circumstance but assure him from me that notwithstanding these shackles of the body and Estate my Spirit is as vigorous as when he tho’t it worthy his notice. Does this savour of vanity? If it does dark it out. My ill Expressed meaning will Yet remain.

Adeiu my Dear good Girl. Happiness attend you wherever you go says Your Ever mindfull
E. Paine


Poor Mrs. Holy balkd of her Exhibitions of fire works in independence Evening by the churlishness of the master of the Ceremonies, but youll hear more of it from abler pens. Da da.

